EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 25 January 2022, Robert C. Sullivan, Jr., requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 06-1050 (referencing attorney docket number 45695-0009US1/P18026-CKD-US) the required fee of $220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 8-10, 20-23, 26-28, and 32-40, directed to a species or invention non-elected without traverse.  None of the claims is subject to rejoinder.  Accordingly, claims 8-10, 20-23, 26-28, and 32-40 have been cancelled.

The application has been amended as follows: 

	Paragraph [0035] at page 4 of the specification has been amended to recite:
[35] 	FIG. 20A-C shows results of indicating an epitope of a bispecific antibody, analyzed by a
hydrogen-deuterium exchange mass spectrometry (HDX-MS), in a tertiary structure.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to paragraph [0035] of the specification was made to reference subparts A, B, and C of Figure 20.
The amendment submitted 1/18/2022 has been entered.  Claims 1-3,  11-12, 16-18, and 29-31 were cancelled.  Claims 15, 24, 27, and 38 were amended.  This examiner’s amendment cancelled claims 8-10, 20-23, 26-28, and 32-40.
Claims 4-7, 13-15, 19, 24-25, and 41 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa